Case 2:15-cv-14005-KAM Document 396 Entered on FLSD Docket 06/02/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 15-CV-14005-MARRA


  DEIRDRE LEVESQUE AND
  TIMOTHY LEVESQUE,

         Plaintiffs,

  vs.

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY (GEICO),

        Defendant.
  __________________________/

   ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND RECOMMENDATION
    ASSESSING REASONABLE ATTORNEYS’ FEES AND COSTS FOR PLAINTIFFS
                               AND
         FINAL JUDGMENT AWARDING ATTORNEYS’ FEES AND COSTS

         THIS CAUSE is before the Court following remand from the Eleventh Circuit Court of

  Appeals for a determination of “the amount of any reasonable attorneys’ fees the Levesques incurred

  in their initial [underlying UM/UMI] suit.” Levesque v. GEICO, 827 Fed. Appx. 670, 2020 WL

  2781408, at *4 (11th Cir. 2020). By Order entered October 1, 2020, this Court previously found the

  Plaintiffs entitled to recovery of “reasonable attorney fees” incurred in the underlying UM/UMI case

  over a designated span of time as an element of damage in the instant bad faith case, and referred the

  matter to the Magistrate Judge for a report and recommendation as to the amount of reasonable

  attorney fees and costs so incurred by Plaintiffs [DE 370]. The Court thereafter denied the

  Defendant’s Motion for Reconsideration of that Order [DE 391].
Case 2:15-cv-14005-KAM Document 396 Entered on FLSD Docket 06/02/2021 Page 2 of 3




         On May 11, 2021, Magistrate Judge Shaniek Maynard entered her Report and

  Recommendations on the issues [DE 394], and on May 25, 2021 Defendant GEICO filed its

  Objections to the Report and Recommendations [DE 395]. Pursuant to 28 U.S.C. §636(b)(1) and

  Fed. R. Civ. P 72(b), the Court has reviewed de novo those portions of the Magistrate Judge’s Report

  and Recommendation as to which objection has been lodged.

         Following careful review of the Magistrate Judge’s Report and consideration of GEICO’s

  objections to that Report, the Court finds the resolution of the issues as recommended by the

  Magistrate Judge to be sound and well-reasoned. The Court accordingly approves and adopts the

  Magistrate Judge’s Report and Recommendation [DE 394] in full.

           It is accordingly ORDERED and ADJUDGED:

         1.       Defendant’s Objections to the Magistrate Judge’s Report and Recommendation as to
                 the amount of a reasonable fee and cost award [DE 395] are OVERRULED.

         2.      The Report and Recommendation of Magistrate Judge Shaniek Maynard [DE 394] is
                 APPROVED AND ADOPTED in full.

         3.       Plaintiffs are awarded attorneys’ fees in the amount of $94,542.50, and costs and
                 litigation expenses in the amount of $2,465.54, for a TOTAL AWARD of
                 $97,008.04, which shall bear post-judgment interest at the rate of .05 (U.S.
                 Government securities – Treasury constant maturities- 1 -year rate effective June 2,
                 2021) ( $0.13 daily interest amount), for which let execution issue..


         DONE and SIGNED in Chambers at West Palm Beach, Florida this 2nd day of

  June, 2021.




                                                               KENNETH A. MARRA
                                                               United States District Judge
Case 2:15-cv-14005-KAM Document 396 Entered on FLSD Docket 06/02/2021 Page 3 of 3




  Copies furnished to:
  All counsel
